Citation Nr: 0609609	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  05-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 25, 1967 to 
October 16, 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  Hypertension pre-existed military service, and did not 
permanently increase in severity during, or as a result of, 
his service.

2.  Heart disease was not shown in service and is not shown 
by the medical evidence to be related thereto.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).

2.  Heart disease was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2004 and June 2005, prior to initial VA 
adjudication of the veteran's claims, of the information and 
evidence needed to substantiate and complete his claims for 
service connection for hypertension and heart disease.  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2004 and June 2005 
letters stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the November 2004 and October 2005 statements of 
the case.  It is clear from these documents that the RO was 
asking for any records related to the veteran's claim.  

The veteran was not informed that a disability rating and 
effective date would be assigned if his claim was granted.  
However, since the veteran's claims for service connection 
for heart disease and hypertension are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

Accordingly, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and VA medical records have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was advised what evidence VA had requested, and 
notified what evidence had been received.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. 
§ 5103A(b).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the veteran has not 
been provided VA examinations.  Nevertheless, none are 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran experienced an event, injury, or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed 
below, the elements requiring an examination have not been 
met.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

In this case, the presumption of soundness does not apply 
because the medical evidence of record shows that the 
veteran's hypertension pre-existed his entry into military 
service.  Specifically, review of the veteran's service 
medical records show that he was found fit for enlistment in 
September 1966.  However, on the date of his enlistment and 
induction on September 25, 1967, the veteran's entrance 
examination diagnosed hypertension.  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to the presumption of aggravation 
in service, where there was temporary worsening of symptoms, 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

The veteran's service entrance examination revealed that his 
blood pressure ranged from 130 to 160 systolic and from 80 to 
110 diastolic.  During six tests conducted between September 
27 and October 2, his blood pressure ranged from 154 to172 
systolic and from 84 to 88 diastolic.  At the veteran's 
service separation examination on October 3, his blood 
pressure ranged from 168 to 172 systolic and 84 to 88 
diastolic.  He was subsequently discharged on October 6, 1967 
by a Medical Board, which found that his hypertension was not 
caused incident to service, existed prior to active duty, and 
was not aggravated by active duty.  The Medical Board found 
that although the veteran was fit for retention in the 
service, he was unfit for induction, and was erroneously 
inducted.  

The first post service evidence includes a May 2004 private 
medical examination which indicated that the veteran had a 
long history of hypertension and diabetes.  Additional 
medical records in October 2004 and May 2005 also indicate 
that the veteran was diagnosed with hypertension.  Medical 
records dated October 2004 and March 2005, similarly reflect 
diagnoses of hypertension.

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  The evidence 
shows that hypertension pre-existed his service, and was not 
aggravated by his approximately 2 1/2 weeks of active duty.  
There is no medical evidence of an increase in the severity 
of the disability during service.  The medical evidence 
contemporaneous with his military service, concluded that 
hypertension existed prior to his military service and was 
not aggravated thereby.  The first treatment records 
subsequent to military service were in 2004.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection based on 
aggravation).  There is no medical evidence of record that 
indicates that the veteran's pre-existing hypertension was 
aggravated during his brief period of service.  Accordingly, 
service connection for hypertension is not warranted.


Additionally, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
heart disease.  The service medical records are negative for 
any evidence of heart disease.  Subsequent to service 
separation, a private medical examination in October 2004 
diagnosed the veteran with coronary artery disease.  Private 
medical records in October 2004 and March 2005 similarly 
reflect diagnoses of coronary artery disease.  There is no 
evidence of heart disease in service, and there is no 
competent medical evidence linking the veteran's current 
cardiovascular disorder to his military service.  Rather, the 
evidence of record reveals that heart disease was first 
diagnosed in October 2004, approximately three decades after 
his separation from military service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (finding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  As 
such, service connection for heart disease is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as explained above, the 
preponderance of the evidence is against the claims for 
service connection for hypertension and heart disease, and 
therefore, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for heart disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


